                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

GREGORY HERBIG                                                                                              Plaintiff

v.                                                                        Civil Action No. 3:19-cv-P395-RGJ

LOUISVILLE METRO DEPARTMENT
OF CORRECTIONS, et al.                                                                                  Defendants

                                                    * * * * *

                                        MEMORANDUM OPINION

         Plaintiff Gregory Herbig1 filed the instant pro se 42 U.S.C. § 1983 action proceeding

in forma pauperis. This matter is before the Court on an initial review of the complaint pursuant

to 28 U.S.C. § 1915A. For the reasons stated below, the Court will dismiss the action.

                                    I. SUMMARY OF COMPLAINT

         Plaintiff is a convicted inmate at the Louisville Metro Department of Corrections

(LMDC). He sues LMDC; LMDC Jailer Mark Bolton in his individual and official capacities;

and Trinity Food Service.

         Plaintiff states, “My violated right(s) were constitutionaly commited by cruel & unusual

punishment in which damaged both my mental and physical aspect’s of life.” He reports that on

May 21, 2019, dinner trays were served by Officer Shuler. He states that the trays “consisted of

sppegattie & corn in which contained dead bug’s namely maggots but not limited to.” He states

that his dorm was the second dorm to be served. He asserts that the entire floor was served the

same tray. Plaintiff maintains, “During the time tray’s were being served, is when this issue was

         1
            The Court observes that Plaintiff lists only his own name in the caption, but in the portion of the
complaint form where Plaintiffs are to be listed, he additionally lists Daniel T. Elder. Federal Rule of Civil
Procedure 10(a) provides that the “title of the complaint must name all the parties[.]” Moreover, only Plaintiff filed
an application to proceed in forma pauperis, and the grievances attached to the complaint only pertain to Plaintiff.
For these reasons, the Court finds that Elder is not a Plaintiff to this action.
discovered, is when it was brought to Officer Shuler’s attention and upon observation by Mr.

Shuler, Mr. Shuler stopped serving all tray’s & he then notified Sargent Gram.”                 Plaintiff

continues, “Upon the finding’s by both Sargent Gram & Officer Shuler, Mr. Shuler the[n]

collected all served & unserved tray’s and sent everything back down to the kitchen after both

video and camera shots were taken.” Plaintiff asserts that when the kitchen staff observed the

issue, they re-made new trays and served them to the entire floor later that evening.

        Plaintiff states, “Since the time of the incedent to this present day, I have a fear of eating

the meal’s here at LMDC, due the admittance by change of food & lack of proper supervision by

kitchen staff to inspect & properly serve eatable food.” He further asserts, “Both open record’s

& grievance was filed as a matter of record & right to no avail to support this filing, again, with

no reply from either, to this said date at bar.”

        As relief, Plaintiff seeks compensatory and punitive damages and injunctive relief in the

form of “expunging entire criminal record.”

                                     II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the
                                                   2
plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be

held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                        III. ANALYSIS

A. Food tray

       The Court construes Plaintiff’s allegations concerning the condition of his food tray as

alleging a claim under the Eighth Amendment’s Cruel and Unusual Punishments Clause. An

Eighth Amendment claim has both an objective and subjective component: (1) a sufficiently

grave deprivation of a basic human need; and (2) a sufficiently culpable state of mind. Wilson v.

Seiter, 501 U.S. 294, 298 (1991). A prison’s conditions of confinement are sufficiently grave if

they fall beneath “the minimal civilized measure of life’s necessities” as measured by a

“contemporary standard of decency.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). A prison

official inflicting such conditions acts with a sufficiently culpable state of mind if he does so

with “deliberate indifference.” Wilson, 501 U.S. at 303.

       To state a constitutional violation for unsanitary food preparation, a prisoner must do

more than allege a single or isolated incident of contamination. Hamm v. DeKalb Cty., 774 F.2d

1567, 1575 (11th Cir. 1985). “The fact that the [prison] food occasionally contains foreign

objects or sometimes is served cold, while unpleasant, does not amount to a constitutional
                                                3
deprivation.” Smith v. Younger, No. 95-5482, 1999 U.S. App. LEXIS 20168, at *6 (6th Cir.

Aug. 9, 1999) (affirming district court’s dismissal of plaintiff’s Eighth Amendment claim based

on the presence of a worm in her peanut butter) (internal quotation omitted); see also Chavis v.

Fairman, 51 F.3d 275 (7th Cir. 1995) (holding that occasional service of spoiled food cannot be

said to deprive inmates of basic nutritional needs); Fant v. Jones, No. CV 14-3574-SJO (SP),

2015 U.S. Dist. LEXIS 147657, at *9-10 (C.D. Cal. Sept. 14, 2015) (finding no Eighth

Amendment claim where the plaintiff alleged that on three occasions over a two-year period he

was served meals with insects either in his food or on his tray); Wiley v. Dep’t of Corr., No. 11-

97-HRW, 2012 2012 U.S. Dist. LEXIS 166385, at *23 (E.D. Ky. Nov. 21, 2012) (holding that

one incident of discovering a dead rat in soup was not actionable); Bennett v. Misner, No. 02-

1662-HA, 2004 U.S. Dist. LEXIS 19568, at *63 (D. Or. Sept. 17, 2004) (“Neither isolated

instances of food poisoning, temporary lapses in sanitary food service, nor service of meals

contaminated with maggots are sufficiently serious to constitute an Eighth Amendment

violation.”).

        Plaintiff alleges only a single incident when his food contained maggots. He does not

allege that his food is regularly infested with maggots, and he does not allege any harm.

Moreover, it is evident that prison personnel quickly replaced the food trays after being notified

of the issue. Therefore, the allegations do not rise to the level of an Eighth Amendment claim,

and the § 1983 claim will be dismissed for failure to state a claim upon which relief may be

granted.

B. Grievance handling

        The Court also construes Plaintiff’s allegations that he did not receive a reply to his

grievance as a separate constitutional claim. However, prisoners do not possess a constitutional

right to a prison grievance procedure. See Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir.
                                                4
2002) (“A grievance appeal does not implicate the First Amendment right of access to the courts

because there is no inherent constitutional right to an effective prison grievance procedure.”);

LaFlame v. Montgomery Cty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001) (holding that

plaintiff’s allegation that jail staff ignored the grievances he filed did not state a § 1983 claim

“because there is no inherent constitutional right to an effective prison grievance procedure”).

Further, if the prison provides a grievance process, violations of its procedures or its

ineffectiveness do not rise to the level of a federal constitutional right. See Walker v. Mich.

Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005) (per curiam) (“All circuits to consider this

issue have . . . found that there is no constitutionally protected due process right to unfettered

access to prison grievance procedures.”); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003) (stating that “there is no inherent constitutional right to an effective prison grievance

procedure”) (citing cases).

       Therefore, Plaintiff’s claim concerning the handling of his grievances will be dismissed

for failure to state a claim upon which relief may be granted.

C. Open Records Act

       Plaintiff also alleges that he did not receive a response to an Open Records Act request,

although he does not identify what materials he requested. The Court construes the claim as

alleging a violation of the Kentucky Open Records Act. An alleged violation of this state law

does not give rise to a § 1983 claim. To state a claim under § 1983, “[a] plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States . . . .” West v.

Atkins, 487 U.S. 42, 48 (1988). The Kentucky Open Records Act is a state law, and a violation

of that statute does not give rise to a § 1983 claim.

       To the extent that Plaintiff is attempting to allege a procedural due process claim based

on his Open Records Act request, the Kentucky Open Records Act, Ky. Rev. Stat. § 61.870 et
                                                  5
seq., provides for an appeal process. Under Ky. Rev. Stat. § 61.880(5)(b), an individual who

receives an unsatisfactory response to an open records request may appeal to the Attorney

General. The individual may then appeal the Attorney General’s decision in the circuit court of

the county where the public records are maintained. Ky. Rev. Stat. § 61.882(1). Because

Plaintiff has not alleged that he undertook any effort to appeal under the state appellate

procedure, he cannot state a procedural due process claim under § 1983. Violett v. Cohron,

No. 1:15-CV-P142-GNS, 2016 U.S. Dist. LEXIS 47492, 2016 WL 1421200, at *5 (W.D. Ky.

Apr. 8, 2016). Therefore, this claim will be dismissed for failure to state a claim upon which

relief may be granted.

                                    IV. CONCLUSION

        The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:    September 18, 2019




cc:    Plaintiff, pro se
       Defendants
A961.010




                                              6
